194 U.S. 153 (1904)
SELDEN
v.
MONTAGUE.
No. 190.
Supreme Court of United States.
Argued April 4, 5, 1904.
Decided April 25, 1904.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF VIRGINIA.
*154 MR. JUSTICE BREWER delivered the opinion of the court.
This is a suit in equity brought to obtain by injunction the same relief as was sought in the preceding case. The facts and conditions are substantially similar, and for the reasons there given the appeal will be dismissed without costs to either party.